Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-32 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 2, 4, 9, 11-15, 17, 19, 24, and 26-32 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 11/15/2021.


Response to Arguments

Regarding claims 1, 3, 5-8, 10, 16, 18, 20-23, and 25 previously rejected under 35 U.S.C. § 103 Applicant's arguments, see Applicant Arguments/Remarks Made in an Amendment, filed on 11/15/2021, with respect to Jamadagni et al. US Pub 2015/0124674 (hereinafter “Jamadagni”), in view of Agarwal et al. US Pub 2017/0171907 (hereinafter “Agarwal”), and of U.S. App. Pub. No. 2013/0308507 to Wanstedt et al. (“Wanstedt’”), and further in view of U.S. App. Pub. No. 2015/0351151 to Huang et al. (“Huang”), and of Anderson et al. US Pub 2012/0120815 (hereinafter Anderson) have been considered and are persuasive. The previous rejection of claims 1, 3, 5-8, 10, 16, 18, 20-23, and 25 has been withdrawn.

Allowable Subject Matter

Claims 1, 3, 5-8, 10, 16, 18, 20-23, and 25 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for DRX parameter configuration. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1 and 16 is the inclusion of the features, "determining, by the terminal, a maximum value of timing lengths of the Inactivity Timers of the DRX mechanisms corresponding to the plurality of services as the timing length of the Inactivity Timer of the target DRX mechanism; and determining, by the terminal, a timing length of an Inactivity Timer of a DRX mechanism corresponding to a service with a highest priority among the plurality of services as the timing length of the first timer of the target DRX mechanism.". These features, as incorporated with other features such as “the plurality of services are from different logical channels or logical channel groups” into the independent claims 1 and 16 is neither known from, nor rendered obvious by, the available prior art. Wanstedt (U.S. App. Pub. No. 2013/0308507) discloses a timing length of a first timer of the target DRX mechanism (a timing length of an inactivity timer of a DRX mechanism corresponding to a service with a highest priority among the plurality of services). However, in Wanstedt, “the method comprises determining a set of candidate DRX settings for mobile terminal DRX setting adjustment, based on conditions associated with different load levels and/or different scheduling priorities” (Wanstedt, [0037]) and not priorities corresponding to services. Consequently, Jamadagni, Agarwal, and Wanstedt, individually and as a whole do not teach the claim limitations above.
Claims 3, 5-8, and 10 depend on claim 1; claims 18, 20-23, and 25 depend on claim 16; therefore, these claims are considered allowable on the basis as the parent claims as well as for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411


/GARY MUI/Primary Examiner, Art Unit 2464